UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 13, 2011 ECO VENTURES GROUP, INC. (Exact name of registrant as specified in its charter) [FORMERLY MODERN RENEWABLE TECHNOLOGIES, INC.] Nevada 000-52445 33-1133537 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 7432 State Road 50, Suite 101 Groveland, FL Address of principal offices Zip Code Registrant’s telephone number including area code:(352) 557-4830 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)/ / o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)// o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))// o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))// 1 The following current report under Section 13 or 15(d) of the Securities Exchange Act of 1934 is filed pursuant to Rule 13a-ll or Rule 15d-11: Item7.01. RegulationFD Disclosure Eco Ventures Group, Inc. (OTCBB: EVGI) announced on October 13, 2011 that its strategic funding partner has requested an extension of time for the funding of $15.3 million financing to EVGI.EVGI previously announced in its press release on September 12, 2011 that it had received a firm letter of commitment from a private funding group.The commitment letter and copy of the MT999-1 bank verification provided by the funding group called for the $15.3 million in funding for the Company in the form of a three-year loan bearing eight percent (8%) interest.In addition, the funding group would receive approximately 20% of the Company through the purchase of preferred stock at $2.50 per share. Upon full conversion of the preferred stock they will receive 11,760,000 shares of common stock.As announced by the Company on September 22, 2011, the funding group determined that it is in their best interest not to fund the Company via a loan, but through a Stock Purchase Agreement for 6,140,000 shares of Series B Preferred stock from the Company at $2.50 per share, bearing an 8% coupon.All other terms of the funding remained the same and can be seen on the Company’s EDGAR filings. The funding was scheduled to close on or before September 28, 2011.The funding group has requested that EVGI grant them an extension to close until October 28, 2011.This request is due to the restructuring of their financial institutions and their desire to increase their funding needs to include the construction of a precious metals extraction facility owned and operated by EVGI built exclusively to process their ore.This extension is in no way reflective on EVGI.EVGI has fully performed and is simply waiting for the funding partners to deliver as per the agreement. The full text of the Press Release is filed as Exhibit99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The Press Release will also be posted in the Investor Relations section of our website (www.ecoventuresgroup.com) under News for a minimum period of 14days following the date of release. 2 Disclosure of forward-looking statements This release may contain forward-looking statements about our operations, anticipated performance and other similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor under the Securities Act of 1933 and the Securities Exchange Act of 1934 for forward-looking statements. The forward-looking statements are not historical facts and involve risks and uncertainties that could cause actual results to differ materially from those expected and/or projected. Such forward-looking statements are based on current expectations, estimates, forecasts and projections about our company, the industry in which we operate, and beliefs and assumptions made by management. Words such as “expect(s),” “anticipate(s),” “intend(s),” “plan(s),” “believe(s),” “continue(s),” “seek(s),” “estimate(s),” “goal(s),” “target(s),” “forecast(s),” “project(s),” “predict(s),” “should,” “could,” “may,” “will continue,” “might,” “hope,” “can” and other words and terms of similar meaning or expression in connection with a discussion of future operating, financial performance or financial condition, are intended to identify forward-looking statements. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed in such forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this release or as of the date they are made. Exhibit Number Description of Exhibit Press Release, dated October 13, 2011. 3 SIGNATURES Pursuant to the Requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATED:October 13, 2011 ECO VENTURES GROUP, INC. By:/s/ RANDALL LANHAM RANDALL LANHAM President 4
